Case 2:21-cv-00680-SPC-MRM Document 1 Filed 09/13/21 Page 1 of 5 PagelD 1

_Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

FILED

UNITED STATES DISTRICT COURT

Middle District of Florida

ANDREW BRYANT

Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint.
Uf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-y-

PERCY MILLER (NO-LIMIT RECORDS) ET AL

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAIN

L The Parties to This Complaint

A, The Plaintiff(s)

for the

 

Division

caseNo. > /-Cu-leS0-SPC-

(to be filled in by the Clerk's Office)

mam

Jury Trial: (check one) [W] Yes [_]No

T FOR A CIVIL CASE

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

ANDREW BRYANT
4059 Washington ave
LEE
FLORIDA 33916

2397451288

Fort myers ,

andrewbryant5580 @ gmail.com

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 2:21-cv-00680-SPC-MRM Document1 Filed 09/13/21 Page 2 of 5 PagelD 2

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

Name PERCY MILLER _ _

Job or Title (if known) OWNER/PRODUCER -
Street Address 1158 26th street #879 7

City and County SANTA MONICA,

State and Zip Code CALIFORNIA 90403

Telephone Number

 

E-mail Address (if known)

Defendant No. 2

Name

Job or Title (if known)

 

Street Address

 

City and County
State and Zip Code

 

 

 

 

Telephone Number

E-mail Address (f known)

 

Defendant No. 3
Name
Job or Title (if known)
Street Address

 

City and County

 

State and Zip Code

 

 

Telephone Number

E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Page 2 of 5
Case 2:21-cv-00680-SPC-MRM Document1 Filed 09/13/21 Page 3 of 5 PagelD 3

Pro Se | (Rev. 12/16) Complaint for a Civil Case

i.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[ ]Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal] Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (zame) ANDREW BRYANT , isa citizen of the

 

State of (name) FLORIDA

b. If the plaintiff is a corporation
The plaintiff, (name) - os is incorporated
under the laws of the State of (name) . ;

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual
The defendant, (name) PERCY MILLER , is acitizen of
the State of (name) CALIFORNIA . Orisa citizen of

(foreign nation)

Page 3 of 5
Case 2:21-cv-00680-SPC-MRM Document1 Filed 09/13/21 Page 4 of 5 PagelD 4

Pro Se | (Rev. 12/16) Complaint for a Civil Case

b. If the defendant is a corporation
The defendant, (name) PERCY MILLER , is incorporated under
the laws of the State of (name) CALIFORNIA , and has its
principal place of business in the State of (name) CALIFORNIA
Or is incorporated under the laws of (/ereign nation) ;

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3: The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

PLAINTIFF quite simply asserts that he seeks damages for a total of $2.500.000.00 in
compensatory damages & $2,500.000.00 in punitive damages for a total of $5,000,000,00

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
Plaintiff asserts that the defendant Percy Miller(NO-LIMIT RECORDS)violated the plaintiff with the
misappropriation of his image for promotional purposes. Plaintiff asserts that in september of 1997 the defendant
created an album cover for a produced recording titled (GHETTO DOPE) that had the plaintiff (s) photo image &
likeness thereof depicting the plaintiff smoking from a crack pipe. Plaintiff quite boldly asserts that the defendant
did not obtain written consent to utilize such photo (s) . plaintiff asserts that the album cover in question became

a very controversial issue and as a direct result was pulled from stores & replaced with a different cover
eliminating the plaintiff (s) photo from that album cover. PLAINTIFF quite simply asserts that the defendant in this

oe thought about, agreed upon,& made a final decision in publishing the image of the plaintiff (01 forth poll
IV Relief

Be igs

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

THE nature of relief sought by the plaintiff is for this honorable court to grant all relief to which he is
entitled.$2,500,000,00 in punitive damages and $2,500,000,00 in compensatory damages.

Page 4 of 5
Case 2:21-cv-00680-SPC-MRM Document1 Filed 09/13/21 Page 5 of 5 PagelD 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

v, Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 09/10 te /

Signature of Plaintiff Men_ of)
Printed Name of Plaintiff ANDREW BRYANT

pre Adee Lapp SFO @Lama 1 euowern.

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Page 5 of 5
